Title: To Benjamin Franklin from the Abbés Chalut and Arnoux, 20 November 1781
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


paris mardi 20. 9bre [1781]
Les abbés de Chalut et Arnoux assurent de leur attachement respectueux Monsieur franklin, ils le felicitent et se rejouissent avec lui de la prise de Cornualis et de toute son armée. Ils luy demandent la permission d’aller diner avec lui à Passy dimanche prochain pour Celebrer, Le verre à la main, Cet heureux Evenement.

Les deux abbés font leurs tendres et sinceres Compliments à Monsieur le petit fils.
